t c memo united_states tax_court john o drew and toya m drew petitioners v commissioner of internal revenue respondent docket no 30204-14l filed date charles zagara for petitioners karen lynne baker for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioners seek review pursuant to sec_6320 and sec_6330 of the determinations by the internal_revenue_service irs or respondent to uphold notices of federal all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar tax_lien nftl filing and notices of intent to levy respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the proposed collection actions was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and respondent’s motion including the attached affidavits and exhibits see rule b petition- ers resided in texas when they filed their petition petitioners filed joint federal_income_tax returns for and but did not pay the tax shown as due the irs properly assessed the tax shown as due on those returns plus applicable additions to tax and interest as follows year tax sec_6654 sec_6651 interest dollar_figure dollar_figure big_number big_number total big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number in an effort to collect these outstanding liabilities the irs sent petitioners in mid-2013 final notices of intent to levy for all three years and an nftl filing for and petitioners timely requested cdp hearings seeking an offer- in-compromise oic and withdrawal of the lien they did not challenge their underlying tax_liability for any year in issue their requests were assigned to a settlement officer so1 upon receiving petitioners’ case so1 reviewed the administrative file and confirmed that petitioners’ tax_liabilities for and had been properly assessed and that all other requirements of applicable law and adminis- trative procedure had been met petitioners submitted a form_656 offer_in_compromise offering to discharge their aggregate tax_liabilities for dollar_figure and a form 433-a collection statement for wage earners and self-employed individuals the form 433-a listed assets including real_property in cypress texas a vehicle and two bank accounts telephone cdp hearings were held on date concerning the notices of intent to levy and on date concerning the nftl filing during the latter call so1 discussed with petitioners’ representative various discrepancies regarding items listed on their form 433-a he explained that another settlement officer so2 had been assigned to review their oic so2 wrote petitioners’ representative on date requesting additional information to verify items on the form 433-a petitioners’ represen- tative did not respond to that letter on date so2 called petitioners’ representative to remind him of the need to submit this information he promised to send the information by date but did not do so having received none of the additional information requested so2 recommended that petitioners’ oic be denied on the basis of the information she had on date the irs issued petitioners a notice_of_determination sustaining the nftl filing for and and the notices of intent to levy for all three years in an attachment to this notice so1 noted that petitioners’ total outstanding tax_liabilities as of date were dollar_figure he noted so2’s determination that petitioners’ reasonable collection potential rcp was dollar_figure consisting of dollar_figure of equity in assets and dollar_figure of future income because petitioners’ oic of dollar_figure was substantially below their rcp their offer was found to be unacceptable so1 found no support for petitioners’ assertion that withdrawal of the lien would facilitate collection of their tax_liabilities and he accordingly sustained the proposed collection actions on date petitioners timely petitioned this court for review of the notice_of_determination their petition alleges that withdrawal of the lien will facilitate collection of the tax_liability that an oic is an appropriate collec- tion alternative and that the irs miscalculated taxpayers’ reasonable collection potential the petition raises no challenge to petitioners’ underlying tax_liability for or on date respondent filed a motion for summary_judgment by order dated date we ordered petitioners to respond to the irs motion by date this order explained in plain english what petitioners needed to do by way of response and warned them that under tax_court rule d judgment may be entered against a party who fails to respond to a motion for summary_judgment petitioners did not respond to this court’s order and have not otherwise responded to respondent’s motion for summary_judgment discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party ibid however the nonmoving party may not rest upon the mere allegations or denials in his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite because petitioners failed to respond to the motion for summary_judgment the court could enter a decision against them for that reason alone see rule d we will nevertheless consider the motion on its merits we conclude that there are no material facts in dispute and that this case is appropriate for summary adjudication where as here there is no challenge to the amount of a taxpayer’s under- lying tax_liability we review the irs determination for abuse_of_discretion 114_tc_176 abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir in deciding whether so1 and so2 abused their discretion in sustaining the collection actions we consider whether they properly verified that the requirements of any applicable law or administrative procedure have been met considered any relevant issues petitioners raised and considered whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioners that any collection action be no more intrusive than necessary sec_6330 our review of the record establishes that so1 analyzed the transcript of petitioners’ account deter- mined that the tax_liabilities at issue were properly assessed and determined that all other requirements of applicable law and administrative procedure were fol- lowed the main issue petitioners raised concerns their entitlement to a collection alternative sec_7122 authorizes the irs to compromise an outstanding tax lia- bility the regulations set forth three grounds for such compromise doubt as to liability doubt as to collectibility or promotion of effective tax adminis- tration sec_301_7122-1 proced admin regs the secretary may compro- mise a tax_liability based on doubt as to collectibility--the ground petitioners ad- vanced in their oic--where the taxpayer’s assets and income render full collection unlikely id subpara conversely the irs may reject an oic where the tax- payer’s rcp is greater than the amount he proposes to pay see 136_tc_475 aff’d 502_fedappx_1 d c cir ap- peals officers are generally directed to reject offers substantially below the tax- payer’s rcp where the offer is premised as it was here on doubt as to collecti- bility see revproc_2003_71 2003_2_cb_517 this court does not independently review the reasonableness of the tax- payer’s proposed collection alternative our review is limited to ascertaining whe- ther the so’s decision to reject that offer was arbitrary capricious or without sound basis in law or fact murphy t c pincite we do not substitute our judgment for that of the settlement officer as to the acceptability of a particular offer see eg johnson t c pincite so2 determined that petitioners’ rcp was dollar_figure consisting of dollar_figure of equity in assets and dollar_figure of future income because petitioners offered to pay only dollar_figure she did not abuse her discretion in rejecting their offer although petitioners assert that so2 miscalculated their rcp they have adduced no facts suggesting that she abused her discretion in making that calculation moreover petitioners repeatedly failed to supply so2 with the additional financial informa- tion she had requested a settlement officer does not abuse her discretion by re- jecting a collection alternative where the taxpayer has failed after being given suf- ficient opportunities to supply the requisite financial information see hawkins v commissioner tcmemo_2015_245 at maselli v commissioner tcmemo_2010_19 99_tcm_1089 roman v commissioner tcmemo_2004_20 87_tcm_835 petitioners also assert that so1 abused his discretion by refusing to withdraw the nftl filing the irs’ decision whether to withdraw an nftl is discretionary if the irs determines conditions for withdrawal are present the irs may but is not required to authorize the withdrawal sec_301_6323_j_-1 proced admin regs even where the irs accepts a collection alternative withdrawal of an nftl filing is not automatic see blackman v commissioner tcmemo_2013_194 at petitioners have set forth no facts to demonstrate that the withdrawal of the nftl would facilitate collection of their tax_liabilities speculation along these lines is insufficient to show that so1 abused his discretion see cunningham v commissioner tcmemo_2014_200 at finding no abuse_of_discretion in any respect we will grant summary_judgment for respondent and sustain the proposed collection actions to reflect the foregoing an appropriate order and decision will be entered
